



Exhibit 10.4
Gran Tierra Energy Inc. 
On-Line Performance Stock Unit Grant Notice
(2007 Equity Incentive Plan)


Gran Tierra Energy Inc. (the “Company”) hereby awards to Participant the target
number of Performance Stock Units specified and on the terms set forth below
(the “Award”).  The Award is subject to all of the terms and conditions as set
forth herein and in the Company’s 2007 Equity Incentive Plan (the “Plan”) and
the Performance Stock Unit Award Agreement (the “Agreement”), both of which are
incorporated herein in their entirety.  Capitalized terms not explicitly defined
herein but defined in the Plan or the Agreement shall have the meanings set
forth in the Plan or the Agreement.  Except as explicitly provided herein or in
the Agreement, in the event of any conflict between the terms in the Award and
the Plan, the terms of the Plan shall control.
Participant:  ###PARTICIPANT_NAME###
Date of Grant: ###GRANT_DATE###
Number of Performance Stock Units (“Target Award”): ###TOTAL_AWARDS###
Consideration: Participant’s Services
Performance Periods: The performance periods for this Award are as follows (each
a “Performance Period”):  
Performance Period
Percentage of Target Award Eligible to Vest for Each Performance Period
January 1, 2016 – December 31, 2016
20%
January 1, 2017 – December 31, 2017
20%
January 1, 2018 – December 31, 2018
20%
January 1, 2016 – December 31, 2018
40%

Vesting: The number of Performance Stock Units that vest for each Performance
Period will be calculated by multiplying the portion of the Target Award
eligible to vest by the Performance Multiplier (as defined below) for that
Performance Period. The number of Performance Stock Units that vest may range
from 0 – 200% of the Target Award based on the Company’s achievement of
pre-established performance metrics as approved by the Board. You must remain in
the Continuous Service of the Company from the Date of Grant through the date of
settlement of the Award. All Performance Stock Units will be forfeited upon a
termination of your Continuous Service prior to the settlement of the Award,
regardless for the reason for such termination, and you will have no further
right, title or interest in such Award or any shares of Common Stock or cash
with respect to such Award. Notwithstanding any provision herein or in the
Agreement to the contrary, in the event of any inconsistency between the
requirement to provide Continuous Service included in this Grant Notice or the
Agreement and the terms of any employment agreement entered into by and between
you and the Company, the terms of the employment agreement shall control.  





--------------------------------------------------------------------------------






Performance Metrics: The “Performance Multiplier” will be calculated for each
Performance Period by the Board in its discretion based upon the following
metrics:
1.
50% weighting: The Company’s Relative Total Shareholder Return, which is
calculated by comparing the Company’s change in share price plus reinvestment of
dividends relative to the performance of a peer group of companies (selected by
the Board in its sole and absolute discretion) with respect to the same
measures;

2.
25% weighting: Net Asset Value per share;

3.
25% execution of strategy (as determined by the Board).

Date of Settlement: So long as you have provided Continuous Service from the
Date of Grant through the date of settlement, one share of Common Stock will be
issued to you for each Performance Stock Unit which vests, if any, effective
December 31, 2018, in compliance with Section 4 of the Agreement. In accordance
with the Plan, the Company will have the discretion to settle the Award in an
amount of cash equivalent to the Fair Market Value of the shares of Common Stock
issuable in respect of the Award.
Additional Terms/Acknowledgements: By clicking “Accept” below (located after the
Agreement), the Participant expressly acknowledges the following:
•
Participant has been provided with and understands and agrees to: this
Performance Stock Unit Grant Notice, the Agreement, the Plan prospectus and the
Plan.  (The Plan prospectus and the Plan can be found in the “Gran Tierra
Documents” folder located in the Participant’s “Personal Profile” tab, under
“Miscellaneous Account Information”.)

•
Participant acknowledges and agrees that this Award and any other stock awards
under the Plan are voluntary, occasional, awarded solely at the discretion of
the Board, and do not create any contractual or other right to receive future
performance stock units, stock awards or other benefits in lieu of future stock
awards, even if similar stock awards have been granted repeatedly in the past.

•
Participant acknowledges and agrees that determinations with respect to any
future stock awards, including but not limited to, the times when such stock
awards are made, the number of shares of Common Stock and the performance and
other conditions applied to the stock awards, will be at the sole discretion of
the Board.

•
Participant acknowledges and agrees that as of the Date of Grant, this
Performance Stock Unit Grant Notice, the Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding the Award and
supersedes all prior oral and written agreements on that subject, with the
exception of: (i) awards previously granted and delivered to you under the Plan,
and (ii) if applicable to Participant, (A) the terms of any written offer letter
or employment agreement entered into between the Company and Participant that
specifically provides for accelerated vesting of compensatory equity awards, (B)
the terms of any applicable Company change of control severance plan, and (C)
any required compensation recovery provisions under applicable laws or
regulations.    

•
Participant is responsible for properly reporting to the applicable government
authorities all benefits received from the Award.  The Participant shall remit
to the applicable government authorities all amounts properly payable to such
government authorities with






--------------------------------------------------------------------------------






respect to all benefits received from the Award. Participant should consult a
tax advisor for more information regarding the rates and provisions that apply
to Participant.
•
Participant consents to receive Plan documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 Gran Tierra Energy Inc.
/s/ Gary S. Guidry
Gary S. Guidry, President & CEO





